DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H 0 3 217 217 A.
The English abstract of JP H 0 3 217 217 A speaks of a method for removing fluorine-containing values out a gas (such as chlorine trifluoride as well as fluorine gas (F2): please also see Table 1 on pg. 4 w/in the text of this JP H 0 3 217 217 A) by initially subjecting the gas to a water-washing step, followed by subjecting the resulting gas to a scrubbing step that may use an aqueous solution of sodium .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The person having “ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H 0 3 217 217 A in view of U. S. Pat. 4,980,144.
	The English abstract of JP H 0 3 217 217 A speaks of a method for removing fluorine-containing values out a gas (such as chlorine trifluoride as well as fluorine gas (F2): please also see Table 1 on pg. 4 w/in the text of this JP H 0 3 217 217 A) by initially subjecting the gas to a water-washing step, followed by subjecting the resulting gas to a scrubbing step that may use an aqueous solution of sodium hydroxide also containing a sulfite compound.  Thus, these discussed portions of JP H 0 3 217 217 A reasonably seem to meet the limitations described in at least the Applicants’ claims 1-4.
	The difference between the Applicants’ claims and this JP H 0 3 217 217 A reference is that the Applicants’ dependent claim 2 also calls for the option of removing hydrogen fluoride out of the gas, and the Applicants’ dependent claim 4 also calls for the option of using a thiosulfate as the agent for treating the gas.
	U. S. Pat. 4,980,144 appears to be drawn to the same art of purifying the exhaust gas emitted from semiconductor manufacturing facilities, wherein the abstract mentions the removal of hydrogen fluoride out of the gas by scrubbing the gas w/ an aqueous solution that may contain sodium thiosulfate.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have set forth the use of an aqueous solution containing a thiosulfate to remove at least the hydrogen fluoride out of a gas, in the manner embraced in the scope of at least the because the abstract set forth in this U. S. Pat. 4,980,144 renders it well known and conventional in this art to use such an aqueous solution containing thiosulfate to remove at least the hydrogen fluoride values out of an exhaust gas, and doing and/or providing what is well known and conventional in the art is evidence of prima facie obviousness.
	The difference between the Applicants’ claims and this JP H 0 3 217 217 A reference is that the Applicants’ dependent claims 5-7 all describe certain process parameters (such as the concentration of select chemical species) that do not appear to be expressly recited in this JP H 0 3 217 217 A, however it submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is reasonably expected that the same process for abating the emissions of the same fluorine-containing contaminants out of the same exhaust gas by using the same reagents would inevitably operate w/ at least an obvious variation of the same claimed and recited chemical and physical process parameters (to include the concentration of the select chemical species set forth in at least the Applicants’ dependent claims 5-7) and such reasonable expectations are evidence of prima facie obviousness. 

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
WO 2016 124 346 A1; US 2008/0134890 A1; US 2001/0009652 A1; U. S. Pat. 7,833,503 B2 and U. S. Pat. 3,206,280.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736